Wade, C. J.
Under the answers made by the Supreme Court (148 Ga. 423 96 S. E. 887) to the several questions certified by this court in this ease, it appears that the trial judge erred in sustaining the general demurrer to the plaintiff’s petition; and therefore his judgment must be reversed.
(a)' As the decisions and rulings, of the Supreme Court are binding- as .precedents upon this court, anything in the decision in the ease of Medical College v. Rushing, 1 Ga. App. 468 ( 57 S. E. 1083), which may be in actual conflict with holdings of the Supreme Court in this case will not be followed.

Judgment reversed.


Jerilñns and Luhe, JJ., concur.